
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Filner submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  postage stamp should be issued to honor law enforcement officers killed in the
		  line of duty and that the Citizens’ Stamp Advisory Committee should recommend
		  to the Postmaster General that such a stamp be issued.
	
	
		Whereas more than 18,200 law enforcement officers have
			 lost their lives in the line of duty in American communities since 1792, when
			 records first started to be kept;
		Whereas 140 law enforcement officers lost their lives in
			 the line of duty in American communities in 2008;
		Whereas more than 900,000 law enforcement officers risk
			 danger to their lives and safety each day to serve and protect American
			 communities;
		Whereas America’s law enforcement officers set an example
			 of strength, courage, and valor that all Americans can admire and learn
			 from;
		Whereas following September 11, 2001, on which day 72 law
			 enforcement officers were killed while responding to attacks perpetrated
			 against this Nation, law enforcement has taken on the additional responsibility
			 of protecting our homeland and the American people from the threat of
			 terrorism; and
		Whereas issuing a postage stamp to honor the sacrifices of
			 America’s law enforcement officers is proper and fitting: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress
			 that—
			(1)a
			 postage stamp should be issued to honor law enforcement officers killed in the
			 line of duty; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
